UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4327


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

TYRONE YANCEY, a/k/a Whoadie,

                       Defendant - Appellant.



Appeal from the United States District Court for the United
States of Eastern District of North Carolina, at Raleigh.
Louise W. Flanagan, District Judge. (5:13-cr-00191-FL-1)


Submitted:   November 18, 2014            Decided:   November 20, 2014


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dennis M. Hart, Washington, D.C., for Appellant. Jennifer P.
May-Parker, Assistant United States Attorney, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tyrone   Yancey    pleaded     guilty   pursuant     to    a   written

plea agreement to distribution of heroin, in violation of 21

U.S.C. § 841(a)(1) (2012).            He received an eighty-seven-month

sentence.     On appeal, counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), asserting that there

are no meritorious grounds for appeal, but questioning whether

Yancey’s guilty plea was knowing and voluntary in light of the

drug quantity attributed at sentencing, the Fed. R. Crim. P. 11

hearing was adequate, the sentence imposed by the district court

was    reasonable,   and      ineffective    assistance     of        counsel   or

prosecutorial misconduct is evident on the record.                    Yancey has

not filed a pro se supplemental brief.              The Government declined

to file a response.     We affirm.

            Because Yancey did not move to withdraw his plea, we

review his Rule 11 hearing for plain error.                United States v.

Martinez, 277 F.3d 517, 525 (4th Cir. 2002).               Here, we find no

error, as the district court fully complied with Rule 11 when

accepting Yancey’s plea.         Given no indication to the contrary,

we    therefore   conclude     that    Yancey’s     plea   was    knowing       and

voluntary, and, consequently, final and binding.                      See United

States v. Lambey, 974 F.2d 1389, 1394 (4th Cir. 1992).




                                       2
             Next   we   review   Yancey’s      sentence     for   reasonableness

using an abuse of discretion standard.                Gall v. United States,

552 U.S. 38, 51 (2007).       The court first reviews for significant

procedural error, and if the sentence is free from such error,

we   then    consider     substantive        reasonableness.            Id.   at    51.

Procedural error includes improperly calculating the Sentencing

Guidelines range, treating the Guidelines range as mandatory,

failing to consider the 18 U.S.C. § 3553(a) (2012) factors, and

failing     to   adequately   explain        the   selected      sentence.          Id.

Substantive      reasonableness     is   determined        by    considering        the

totality of the circumstances, and if the sentence is within the

properly-calculated       Guidelines         range,   this      court     applies     a

presumption of reasonableness.               United States v. Strieper, 666
F.3d 288, 295 (4th Cir. 2012).                 The district court imposed a

sentence of eighty-seven months, which was within the Sentencing

Guidelines range.        We conclude that Yancey has not rebutted the

presumption of reasonableness and that the court did not abuse

its discretion in imposing the chosen sentence.

             Although     counsel    raised        whether      Yancey        received

ineffective assistance of counsel, he stated that he could find

no evidence of ineffective assistance.                  Unless an attorney’s

ineffectiveness conclusively appears on the face of the record,

ineffective      assistance   claims     are    not   generally     addressed        on

direct appeal.      United States v. Benton, 523 F.3d 424, 435 (4th

                                         3
Cir. 2008).      Instead, such claims should be raised in a motion

brought pursuant to 28 U.S.C. § 2255 (2012), in order to permit

sufficient    development      of     the    record.     United    States    v.

Baptiste, 596 F.3d 214, 216 n.1 (4th Cir. 2010).                Because there

is no conclusive evidence of ineffective assistance of counsel

on the face of the record, we conclude that any claim should be

raised, if at all, in a § 2255 motion.            Neither is prosecutorial

misconduct evident on the record.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We   therefore   affirm   Yancey’s      conviction     and   sentence.      This

court requires that counsel inform Yancey, in writing, of the

right to petition the Supreme Court of the United States for

further review.       If Yancey requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.       Counsel’s motion must state that a copy thereof

was served on Yancey.         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    this   court    and   argument   would   not   aid    the

decisional process.



                                                                      AFFIRMED



                                        4